ORDER

PER CURIAM.
R.J. (“Father”) appeals the judgment denying his motion to modify a dissolution decree and awarding attorney’s fees to S.L.J. (“Mother”). We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. Mother’s motion to dismiss this appeal because Father’s brief is incomplete and argumentative and because Father failed to include a table of cases is denied.